Citation Nr: 0624035	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
sexually transmitted diseases (STD).

2.  Entitlement to service connection for residuals of nasal 
septal surgery.

3.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  Thereafter, the veteran's claims file was 
transferred to the RO in Anchorage, Alaska.

In May 2006, the veteran testified at a Travel Board hearing 
at the Anchorage RO before the undersigned Veterans Law Judge 
and a transcript of that hearing is of record and associated 
with the claims file.  

The issue of entitlement to service connection for residuals 
of nasal septal surgery is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has a diagnosed disability which is related to any 
STD contracted in service, treatment for such, or any other 
incident therein.

2.  The evidence of record does not show that the veteran 
currently has diagnosed sinusitis which is due to service.




CONCLUSIONS OF LAW

1.  Residuals of STD were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in September 2002 which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for service 
connection on direct and presumptive bases in the September 
2002 letter.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of a claim.  That was accomplished in this case, 
as the September 2002 letter was sent to the veteran prior to 
the issuance of the May 2003 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records, as well as 
a transcript of the veteran's testimony at his personal 
hearing.  The veteran has not alleged that there are any 
other outstanding medical records.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or for effective dates for all 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for 
residuals of STD and for chronic sinusitis, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.  

Analysis

The veteran contends that he currently has residuals of STD 
incurred in service, which he describes as genital warts and 
scar tissue.  He also contends that he has chronic sinusitis 
as a result of his service.  Alternatively, he contends that 
his pre-existing sinusitis, evidenced at the time of his 
induction examination, was aggravated by his service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, 
establishes that the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Although the veteran claims to currently have residuals 
resulting from his inservice incurrence of STD, the Board 
finds that the preponderance of the evidence is against his 
claim.

Initially, although his service medical records do show 
treatment for diagnosed STD on several occasions, the records 
fail to show any associated complications or residuals.  
Further, the August 1975 separation medical examination 
report shows that evaluation of the veteran's genitourinary 
system was normal.  Moreover, under the section entitled 
"Summary of Defects and Diagnoses", the only thing that was 
listed was defective visual acuity in the left eye.  The 
evidence appears to show no chronic residuals of STD in 
service.

The veteran was requested to submit evidence of current 
residuals of STD by VA letter dated in September 2002.  
However, he has not submitted any medical evidence of a 
current residual of STD or indicated that any such evidence 
is available.  Moreover, VA and private treatment records, 
dating from June 1993 to March 2006, show no relevant 
complaints, findings, treatment or diagnoses.  While the 
veteran believes he currently has genital warts and tissue 
scarring as a result of his inservice STD, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Service connection requires the existence 
of a current acquired disability, which is not shown by the 
evidence of record.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, although 
he submitted a copy of a medical text indicating that genital 
warts are often a sign of genital human papillomavirus 
infection, this medical evidence fails to substantiate the 
veteran's claim.  The medical text information is general and 
does not show that the veteran has a current residual of STD 
or link any such current residual to his service or any 
incident therein.  Wallin v. West, 11 Vet. App. 509 514 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition). Accordingly, the 
preponderance of the evidence is against service connection 
for residuals of STD.  38 U.S.C.A. § 5107(b).

With regard to the veteran's claim for service connection for 
chronic sinusitis, although a March 1999 VA treatment record 
indicates the veteran was given Amoxicillin after reporting a 
5-week history of cold symptoms with yellow to green colored 
phlegm, there is no competent medical evidence of record 
showing a current diagnosis of chronic sinusitis.  Service 
medical records do show the veteran was treated on several 
occasions for complaints of congestion, sinus pain and 
draining, and variously diagnosed with upper respiratory 
infection, rhinitis and sinusitis.  However, inservice X-ray 
studies of the sinuses were normal and the August 1975 
separation examination report shows that clinical evaluation 
of the sinuses was normal.  Whether or not the veteran had 
pre-existing sinusitis at the time he entered service is 
immaterial as the evidence of record fails to show a current 
chronic disability.  Boyer, supra.; Brammer v. Derwinski, 
supra.  

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of STD is denied.

Service connection for chronic sinusitis is denied.


REMAND

The veteran contends that he currently has chronic post nasal 
drip as a result of an inservice nasal septal surgery.  

A review of the claims file reveals that the veteran reported 
that he did not know if he had ear, nose or throat trouble in 
the July 1971 medical history report.  However, the 
accompanying entrance medical examination shows that 
evaluation of the nose and throat was normal.  Service 
treatment records show the veteran underwent a submucous 
resection of the nasal septum in July 1974.  An August 1974 
narrative summary shows the veteran complained of post nasal 
discharge on exertion while recovering from the surgery.  
Although X-ray studies of the sinuses were normal, 
examination of the nasopharynx revealed some scar tissue, 
that the examiner opined was likely present from childhood 
and might be a factor in his post nasal drip.  

At his May 2006 hearing before the undersigned, the veteran 
testified that he currently experiences constant post nasal 
drip and very often has nose bleeds as a result of the 
inservice nasal septal surgery.  The Board has no reason to 
doubt his assertions regarding his symptoms as these symptoms 
are capable of lay observation.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record does not contain sufficient medical evidence for 
VA to make a decision.  

The veteran has not been afforded a VA ear, nose and throat 
examination in connection with his current claim of 
entitlement to service connection for residuals of nasal 
septal surgery, and in light of the above, the Board is of 
the opinion that he should be provided an appropriate 
examination with discussion of the etiology of any currently 
diagnosed post nasal drip.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
ear, nose and throat examination to 
determine the etiology of any post nasal 
drip found to be present.  The examiner 
should review the claims folder, with 
particular attention to the August 1974 
service treatment record.  Based on a 
review of the records contained in the 
claims file and the examination results, 
and if a current chronic post nasal drip 
is found to be present, the examiner is 
asked to address the following questions:

(a)  Did the veteran's currently 
diagnosed post nasal drip exist prior 
to his period of service from July 
1971 to September 1975?  

(b)  If post nasal drip preexisted 
the veteran's period of service, did 
the disorder increase in disability 
during service?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms; 
or whether there was a permanent 
worsening of the underlying pathology 
of the disorder, resulting in any 
current disability.

(c)  If post nasal drip increased in 
disability during service, was that 
increase due to the natural 
progression of the disorder?

(d)  If the examiner finds that post 
nasal drip did not exist prior to the 
veteran's period of service, is it at 
least as likely as not that such a 
disorder had its onset during 
service, or; was it caused by any 
incident that occurred during 
service, to include the July 1974 
nasal septal surgery?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


